AlleN, J.
The burden was on the intervenor to show title to the property attached (Mfg. Co. v. Tierny, 133 N. C., 631), and consequently his Honor could not do otherwise than charge the jury that it must establish the fact by the greater weight of the evidence, which he did in the part of the charge excepted to.
Nor was the intervenor entitled to judgment, notwithstanding the verdict.
*411Tbe only admission made by tbe plaintiff was as to tbe endorsement; and tbe credibility of tbe other evidence tending to prove that tbe inter-venor was tbe bolder, in due course, of tbe draft, if uncontradicted, was for tbe jury and bad to be submitted to them.
In other words, tbe burden was on the intervenor to prove that it was-a purchaser, for value, of tbe draft, without notice of any infirmity, which is denied, not admitted by tbe plaintiff, and it moves for judgment upon tbe single admission of tbe endorsement of tbe draft by tbe Bank of Wooster, which is as consistent with sending tbe draft for collection as a sale, and particularly-so when there is written on tbe face of tbe draft “Collection No. 1876.”
Again, tbe objection that there is no evidence to sustain tbe contention of tbe plaintiff that tbe intervenor was a mere collection agent comes too late after verdict. S. v. Leak, 156 N. C., 646; S. v. Harris, 120’ N. C., 578, and eases cited, criminal and civil. If, however, tbe point bad been made in apt time it could not have been sustained.
Tbe draft bad on its face “Collection No. 1876.” Tbe cashier of the-Wooster Bank testified: “We accepted this draft on tbe credit of the-bill of lading attached to tbe draft. This deposit slip of 10 December, 1915, shows other items. Tbe other items were checks. We sent all these items on their proper course for collection.” This was sufficient without other evidence to take tbe question to tbe jury as to whether tbe intervenor bank, to which tbe Wooster Bank sent the draft, received it for collection or as a purchaser.
It also appears that by agreement between the two banks the inter-venor charged interest against tbe Wooster Bank, which is inconsistent with a purchase and tbe ownership of tbe draft. If tbe draft was. bought and paid for as tbe intervenor contends, why should there be an interest charge either way?
We find no reason for disturbing tbe verdict and judgment.
No error.